PCIJ_A_24_FreeZonesUpperSavoyGex-SecondPhase_FRA_CHE_1930-12-06_ORD_01_SE_02_FR.txt. 29

OBSERVATIONS DE M. KELLOGG
[Traduction.] Te

Bien que je sois d’accord de la solution adoptée par la
Cour et que j'estime (étant donné les dispositions peu satis-
faisantes et contradictoires du compromis par lequel les Parties
ont soumis la présente affaire à la Cour) que ce soit peut-être
la seule méthode par laquelle la Cour puisse, aux termes de
son Statut, aider les Parties à arriver à une solution entière-
ment satisfaisante de leur différend, néanmoins, étant donné
certaines expressions qui figurent dans l’ordonnance, — expres-
sions qui pourraient faire naître un doute quant aux limites
de la compétence de la Cour et sur lésquelles pourrait se
fonder un argument pour prétendre qu’il est de la compétence
de la Cour, avec le consentement des Parties, de se déclarer
compétente pour trancher des questions purement politiques
en s'appuyant sur des considérations d'opportunité et sans
tenir compte de droits juridiques des Parties, — j'estime qu’il
m’incombe de présenter les observations suivantes :

x

.,A mon avis, la question relative à la compétence de la
Cour que la présente affaire a soulevée et que la Cour, en.
rendant son ordonnance, a évité, pour le moment tout au
moins, de trancher directement, est, du point de vue de
Vavenir de la Cour et du développement du règlement judi-
ciaire des. différends internationaux, de beaucoup la plus
importante qui ait jamais été soumise à la Cour permanente
de. Justice internationale. J’estime, partant, que je manquerais
à mon devoir si je laissais passer cette question sous silence
ou si un doute quelconque pouvait subsister quant à mon
opinion à cet égard. oS

A part la question relative au sens et à l'effet juridique de
l'alinéa 2 de l’article 435 du Traité de Versailles sur les droits
et obligations juridiques des Parties en vertu des traités de

1815 et de 1816, — question tranchée par la Cour dans son
ordonnance du 19 août 1929, dont la Cour a réaffirmé les
conclusions dans sa présente ordonnance, — la principale

divergence, entre les positions adoptées par les deux Parties
dans la phase actuelle de l'affaire, porte sur l'interprétation
30 OBSERVATIONS DE M. KELLOGG

qui devrait être donnée au premier alinéa de l’article 2 du
compromis, et notamment sur le rapport avec la présente pro-
cédure et l'effet sur celle-ci de la décision de la Cour relative
aux droits juridiques des Parties telle qu’elle se trouve expri-
mée dans l'ordonnance de la Cour qui a conclu la première
phase de l'instance.

Brièvement résumée, la thèse du Gouvernement français
à cet égard est la suivante:

Les Parties, dans les négociations entreprises par elles pour
régler les questions qu’implique l'exécution de l'alinéa 2 de
l’article 435 — en d’autres termes dans l'établissement du
régime des territoires dont il s’agit —, étant entièrement libres
d'adopter toutes stipulations sur lesquelles elles pourraient
tomber d'accord, sans égard aux droits et obligations juridiques
antérieurs des Parties, la Cour possède actuellement une
égale liberté pour établir le nouveau régime des territoires,
sans égard à ce qu’elle pourrait constater être les droits
et obligations juridiques des Parties. Résumée plus brièvement
encore, la thèse du Gouvernement français semblerait être
que la Suisse, lors de son acceptation du régime futur des
zones, ayant pu abandonner tout ou partie de ses droits
juridiques au maintien des zones, la Cour, en vertu du second
membre de la phrase qui constitue le premier alinéa de l’article 2
du compromis, pourrait ne pas tenir compte des droits
juridiques de la Suisse si, à son avis, cela était nécessaire
afin de mettre le régime des zones en harmonie avec les cir-
constances actuelles. .

La thése du Gouvernement suisse peut, d’autre part, étre
brièvement résumée comme suit :

La Cour ayant indiqué dans son ordonnance du 19 août 1929
qu’a son avis l’alinéa 2 de l’article 435, avec ses annexes, du
Traité de Versailles n’avait ni abrogé ni eu pour but de faire
obligatoirement abroger les dispositions des traités de 1815 et
de 1816, ces dispositions, partant, conservent leur pleine force
et leur plein effet entre la France et la Suisse, et la Cour
doit régler le régime futur des territoires en respectant stricte-
ment les droits juridiques de la Suisse au maintien des zones
franches. Le Gouvernement suisse admet, toutefois, que certains
changements dans les modalités des échanges entre la Suisse
et les zones franches peuvent s’imposer afin de mettre le
31 OBSERVATIONS DE M. KELLOGG

régime institué en 1815 en harmonie avec les circonstances
actuelles, et il ressort à l’évidence du projet de décision soumis
par le Gouvernement suisse que la Cour, méme si elle se
rangeait a la conclusion qu’elle est tenue de respecter les droits
juridiques de la Suisse au maintien des zones, serait néanmoins
appelée à élaborer des règlements douaniers et autres très
détaillés pour régler les échanges de biens et de produits
entre la Suisse et les territoires dont il s’agit.

Sur ce point, l'on ne saurait guére ajouter utilement au
contenu de l’ordonnance de la Cour. Bien qu'on ne puisse
peut-être prétendre qu’à première vue le sens des termes
employés dans le premier alinéa de l’article 2 du compromis
soit indiscutablement clair, l’on ne pourrait, à mon avis,
sérieusement soutenir qu’une interprétation correcte de ces
termes oblige la Cour, par un seul et même arrêt, à fixer
les droits juridiques des Parties et à instituer un nouveau
régime douanier et économique pour les territoires dont il
s’agit, sans égard auxdits droits.

Si la Cour avait constaté que Veffet de l’article 435 était
d’abroger les traités de 1815 et 1816, et si les Parties n’avaient
pu se mettre d’accord pour conclure l’arrangement nécessaire
en vue de remplacer le régime institué par ces traités, le
domaine d’action de la Cour, dans le règlement de l’ensemble
des questions qu’implique l'exécution de l'alinéa 2 de I’arti-
cle 435 du Traité de Versailles, efit été sensiblement accru. La
Cour, toutefois, n’est pas arrivée à la conclusion que tel fût
l'effet de l’article 435 du Traité de Versailles, et Vavis dé
la Cour, quant à l'effet du premier membre de la phrase qui
constitue le premier alinéa de cet article, restreint et limite
inévitablement la mission de la Cour en vertu du deuxième
membre de la phrase qui constitue le premier aliréa de
l’article 2 du compromis. Par suite, si l’article premier et le
premier alinéa de l’article 2 du compromis sont interprétés
conjointement avec le second alinéa de l’article 435 du Traité
de Versailles et à la lumière de la décision de la Cour quant
à l'effet juridique dudit alinéa, il est clair, selon moi, que la
32 OBSERVATIONS DE M. KELLOGG

Cour réglerait l’ensemble des questions qu’implique l’exécution
du second alinéa de l’article 435, si elle fixait les droits et
obligations juridiques des Parties en vertu de cet alinéa et
leur donnait effet.

Aucune des deux Parties, toutefois, n’a pris cette position,
et la Cour, si elle devait adopter soit la thèse française, soit
la thèse suisse, quant à l'interprétation correcte du premier
alinéa de l’article 2 du compromis, serait évidemment appelée,
aux termes de cet alinéa, à se prononcer sur des questions
de nature essentiellement économique et politique, dont on
ne peut trouver la solution dans une interprétation et une
application de traités entre les deux Etats, ni dans l’appli-
cation de règles et de principes de droit. L'effet de l’alinéa 2
.de l'article 2 est de faire dépendre la décision de la Cour
sur ces points de la volonté des Parties, et la Cour a estimé
qu’il n'était pas compatible avec sa dignité de rendre un arrêt
dans ces conditions.

C’est principalement afin d'éviter la nécessité de demander
aux Parties si elles accepteraient ou non son arrêt, que .la
Cour a rendu sa présente ordonnance, qui accorde en sub-
stance aux Parties un délai de huit mois environ, expirant
le 31 juillet 1931, pour qu’elles puissent se mettre d’accord
sur les questions mentionnées à l’article 2, alinéa 2, du
compromis, ainsi que sur tout autre point touchant au régime
des territoires envisagés par l'article 435, alinéa 2, du Traité

de Versailles, et dont elles jugeraient opportun de s'occuper.

Je suis d'avis, toutefois, que même si le pouvoir de la Cour
n'avait pas été soumis à une restriction telle que celle de
l'article 2, alinéa 2, du compromis, la Cour cependant, aux
termes de son Statut — loi fondamentale qui régit sa juri-
diction —, n'aurait pas été compétente pour trancher des
questions telles qu’en fait naître la mission de régler un régime
douanier spécial et compliqué entre deux États souverains; et,
comme je l'ai indiqué ci-dessus, je désire qu’il ne règne aucun
malentendu quant à mon avis sur cette question très impor-
tante relative à la compétence de la Cour, avis qui m'a

x

conduit à présenter ces observations.
33 OBSERVATIONS DE M. KELLOGG

Le Gouvernement français a cité la Cour de La Haye,
l'arbitrage de la mer de Behring et l’arbitrage des pêcheries
du Nord-Atlantique à l'appui de sa thèse selon laquelle la
Cour serait compétente pour instituer un régime entièrement.
nouveau. Pour ce qui est de l'autorité de ces précédents, il
suffit de dire qu'ils constituaient des arbitrages purs et sim-
ples, et que la compétence d'un tribunal arbitral spécialement
institué pour régler un différend ou une série de différends.
déterminés entre deux Etats ou plus, n’a pour seule limite
de sa juridiction et de sa compétence que les dispositions du
compromis auquel ce tribunal doit son existence. La Cour —
Cour permanente de Justice internationale — trouve dans son
Statut une loi fondamentale qui trace les limites de la com-
pétence qu’elle peut exercer. Ainsi que l’a fait justement
remarquer dans sa plaidoirie (encore qu’à propos d’un objet
différent, il est vrai) l'agent du Gouvernement français, il y a
dans le Statut de la Cour certains articles contre lesquels les
dispositions du compromis ne sauraient prévaloir. Tout com-
promis qui soumet une affaire à la Cour doit être considéré
comme contenant, en guise d’annexe tacitement ajoutée, tous
les articles pertinents du Statut de la Cour et doit, en cas
de doute sur sa signification, être interprété à la lumière
de ces dispositions du Statut de la Cour. L’agent du Gouver-
nement français a cité également le cas des emprunts serbes
(Arrêt n° 14), où le compromis prévoyait qu'à la suite de la
décision de la Cour sur la question juridique de savoir de
quelle manière les obligations devaient être remboursées, des
négociations seraient entreprises afin d'établir si des considé-
rations d'équité obligeaient ou non la Partie à laquelle la
Cour aurait donné raison sur le terrain juridique, à faire
certaines concessions, et que, en cas d'échec des négociations,
cette question devrait être tranchée non par la Cour, mais
par un tribunal arbitral spécial institué par les Parties.

IL est évident — cela ressort des circonstances qui ont
conduit à la création de la Cour et du développement histo-
rique de son organisation, ainsi que d’un examen attentif
du Statut de la Cour rédigé par un comité spécial de juristes
désigné par le Conseil de la Société des Nations — que la
Cour est une Cour de justice dans le sens où ce terme est
connu et entendu selon la jurisprudence des nations civilisées.
34 . OBSERVATIONS DE M. KELLOGG

Les juges doivent posséder la science du droit; ils doivent
être choisis sans égard à leur nationalité et doivent, dans
l'administration de la justice, n'être guidés exclusivement
que par les règles et principes de droit généraux ou spéciaux
applicables à chaque espèce. A l’époque où la Cour fut créée,
on se rendait compte que l'institution d’un tribunal arbitral
spécial pour la solution de différends d’ordre juridique consti-
tuait une méthode de règlement inutilement compliquée et
en somme peu satisfaisante ; l’on souhaitait l'existence d’une
Cour internationale, dont la juridiction ou compétence corres-
pondrait à ce qui s'entend généralement d’une Cour de jus-
tice. L’on désirait que la Cour fût permanente et prête à tout
moment à entendre et à régler les différends juridiques entre
les nations. Étant donné la nécessité à laquelle devait répordre
la création de la Cour et les circonstances dans lesquelles
elle a été instituée, il n’est guère possible d'admettre que
l’intention fût, même du consentement des Parties, que la
Cour eût compétence pour régler des questions politiques,
qu'elle exerçât la mission de rédiger des traités entre les.
nations ou de trancher des affaires en se fondant sur des
motifs d'opportunité politique et économique.

A l’époque où le Comité de juristes se réunit à La Haye
pour rédiger le projet de statut de la Cour conformément
aux instructions du Conseil de la Société des Nations, et
pour aider ce dernier à mettre à exécution l’article 14 du
Pacte, l'idée d’une Cour de justice internationale, opposée à.
une Cour d'arbitrage, n'était nullement une conception nou-
velle. Les juristes avaient sous les yeux des projets pour
l’établissement d’une Cour de cette nature, rédigés par divers
corps et conférences, par des représentants d'États et des
associations scientifiques voués à l'étude et au progrès de
la science juridique, ainsi que les écrits d’un grand nombre
; de jurisconsultes et publicistes ; ces projets et ouvrages éta-
blissaient une distinction nette entre une Cour d'arbitrage
et une Cour de justice.

“Ainsi que l’a dit M. James Brown Scott (directeur de la
Section de Droit international de la Fondation Carnegie et
conseiller juridique de M. Root durant les travaux du Comité
de juristes à La Haye en 1920) dans son livre intitulé :
The Status of the International Court of Justice, publié en
35 OBSERVATIONS DE M. KELLOGG

1916 par la Fondation Carnegie (p. 24): « L'objet de l’arbi-
trage international est déclaré être «le règlement des litiges
«entre les États par des juges de leur choix et sur la base
« du respect du droit ». L'objet d’une décision judiciaire, au
contraire, est le règlément des différends par des juges qui
/ ne sont pas nécessairement choisis par les Parties au litige
- et non sur la base du respect du droit mais par application
de principes de droit. » De même (pp. 25-26), l’auteur déclare :
« Il est très difficile pour le même homme d'exercer deux
fonctions et de tirer une ligne de démarcation bien. nette
entre l'exercice de l’une et de l’autre. Les pouvoirs exécutif,
législatif et judiciaire sont séparés dans les États à régime
constitutionnel, et nous croyons que l'expérience des nations
ne devrait pas être perdue pour les arbitres. I] devrait être
nettement connu que ceux-ci agissent en qualité de diplo-
mates et établissent un compromis, comme il convient dans
un cas de règlement diplomatique, ou qu’ils sont des juges
et prennent une décision judiciaire ainsi qu'il convient à des
juges. Jusqu'à ce que cela soit fait, l'incertitude règne, et
l'incertitude, selon nous, empéchera ou devrait empêcher de
recourir à cette forme de procédure dont elle n’est pas exclue. »
De l'avis de la même autorité, énoncé par lui dans un
discours daté du 1% août 1907 (Actes et Documents de la
Deuxième Conférence internationale de la Paix, vol. II, pp. 313-
321): « Pour faire office de juge et statuer selon le droit,
il est évident que la Cour doit être constituée et siéger non
pas comme une: sorte d’aréopage politique ou diplomatique,
mais comme un tribunal judiciaire... Un tribunal ne saurait
être la dépendance d’un ministère des Affaires étrangères ni
d'une chancellerie. Les questions d'ordre politique devront
également être exclues, car un tribunal n’est ni une assemblée
législative ni une assemblée délibérative. Sa fonction essentielle
est d'interpréter la loi et d’en faire l'application à un cas
concret. »

Parmi les projets antérieurs en vue de l'établissement d’une
Cour internationale de justice que le Comité de juristes avait
sous les yeux et dont il s’inspira, une place prépondérante
était tenue par celui qu'avait élaboré en 1907 la Conférence
de La Haye, projet qui ne dut son échec qu’à l'impossibilité
de réaliser un accord quant au mode d'élection des juges.
36 OBSERVATIONS DE M. KELLOGG

M. Elihu Root, l’un de ceux: dont l'esprit guida les travaux
du Comité de juristes, était à l’époque secrétaire d’État des
États-Unis d'Amérique, et les instructions données par lui
aux, délégués américains à la Conférence de La Haye sont

x

de la plus grande importance, car elles aident à mieux com-
prendre ce que l’on s'attendait à voir être la nature de la
Cour que cette Conférence, on l’espérait, allait fonder. La
partie pertinente de ces instructions est ainsi congue: .

x

« La méthode qui permet de donner à l'arbitrage plus
d'efficacité, de sorte que les nations. soient plus portées à y
recourir volontairement et a conclure des traités dans lesquels
elles s’engagent a s’y soumettre, est commandée par la consta-
tation des faiblesses évidentes du système actuel. On ne peut
douter que la principale objection à l'arbitrage repose non
sur la répugnance des nations à soumettre leurs différends
à un arbitrage impartial, mais sur l’appréhension que l’arbi-
trage auquel elles se soumettraient puisse n’étre pas impartial.
C'est devenu une pratique très généralisée chez les arbitres,
de se comporter non point en juges tranchant les questions
de fait et de droit à eux soumises, dans un esprit de res-
ponsabilité juridique, mais en négociateurs, cherchant la solu-
tion des problèmes à eux proposés, dans les traditions et les
usages, et soumis à toutes les considérations et influences qui
impressionnent les agents diplomatiques. Les deux méthodes
sont radicalement opposées, procèdent de façons différentes
d'envisager les obligations professionnelles, et fréquemment
conduisent à des résultats extrêmement divergents. Il arrive
très souvent qu'une nation qui serait très disposée à aban-
donner ses différends à un règlement judiciaire impartial, ne
consent pas à les soumettre à cette espèce de procès diplo-
matique. S'il pouvait y avoir un tribunal qui examinerait
les questions litigieuses entre les nations avec le même esprit
impartial et impersonnel que la Cour suprême des États-Unis
apporte aux questions qui surgissent entre citoyens des
différents Etats ou entre étrangers et citoyens des Etats-Unis,
il n'y a aucun doute que les nations seraient beaucoup
plus disposées à lui soumettre leurs controverses qu’elles
ne le sont maintenant à courir les chances d’un arbitrage.
Vous devriez vous efforcer d'effectuer dans la Deuxième
Conférence le développement du tribunal de La Haye en un
tribunal permanent, composé de juges qui fussent des fonc-
tionnaires et rien d’autre, rétribués par un traitement adéquat,
qui n’eussent aucune autre occupation, et consacrent la
totalité de leur temps à l’examen et au jugement des affaires
37 OBSERVATIONS DE M. KELLOGG

internationales, selon la méthode judiciaire, et dans un esprit
de responsabilité juridique. Ces juges devraient être choisis
parmi les différentes nations, afin que les divers systèmes de
droit et de procédure, ainsi que les principaux langages,
fussent équitablement représentés. La Cour ainsi constituée
aurait une dignité, emporterait une considération, occuperait
un rang tels, que les meilleurs et les plus capables d’entre
les juristes accepteraient d’y être nommés, et que le monde
entier aurait dans ses jugements une absolue confiance. »

La distinction entre la fonction et l’objet d’une Cour de
justice et d’une Cour d'arbitrage, telle que l’entendaient les
délégués américains à la Conférence de La Haye, est clairement
énoncée dans le rapport de la délégation américaine au secré-
taire d'État sur la Conférence de La Haye de 1907:

« Il est évident qu’un tel tribunal, fonctionnant sous l’in-
fluence d’un sentiment de responsabilité juridique, déciderait,
en sa qualité de tribunal, selon le droit et l’équité internatio-
naux, toute question renvoyée devant lui, et que l’idée d’un
accommodement, qui jusqu'ici a été si inséparable de l’arbi-
trage, serait étrangère à cette institution. »

C'était certainement un tribunal de cette nature, et non
une dépendance d'un ministère des Affaires étrangères ni une
chancellerie, dont le Comité de juristes rédigea le Statut quand
il siégea à La Haye.

A l'époque où fut élaboré le Statut de la Cour, il existait
déjà des tribunaux d'arbitrage spéciaux ainsi qu'une Cour
générale d’Arbitrage instituée en vertu des conventions de
La Haye de 1899 et de 1907, auxquels les nations étaient
toujours libres de soumettre le règlement de leurs différends
politiques. Le Statut de la Cour prévoit dans son premier
article que la Cour existe indépendamment de ces tribunaux
d arbitrage.

On peut soutenir que les termes de l’article 36 du Statut
de la Cour permettent de soumettre a celle-ci tous différends
a elle volontairement déférés par les Parties, quelle que soit
la nature des questions sur lesquelles ils portent. Prises a
elles seules, les dispositions de l’article 36 pourraient être
considérées comme suffisammént larges pour étendre la juri-
diction de la Cour à des questions politiques aussi bien que
juridiques, mais lorsqu'on examine ces dispositions comme il
38 OBSERVATIONS DE M. KELLOGG

convient, en les plaçant dans le cadre du Statut de la Cour,
et qu'on les interprète conjointement avec les dispositions
de l’article 38, il semble impossible d'échapper à Ja conclusion
que la Cour n’est compétente que pour trancher des questions
susceptibles de recevoir une solution par l'application des
règles et principes du droit.

L'article 38 du Statut de la Cour prévoit que, dans le régle-
ment des différends :

« La Cour applique:

I. Les conventions internationales, soit générales, soit
spéciales, établissant des règles expressément reconnues
par les Etats en litige;

2. La coutume internationale comme preuve d’une
pratique générale acceptée comme étant le droit;

3. Les principes généraux de droit reconnus par les
nations civilisées ;

__4. Sous réserve de la disposition de l’article 59, les
: . décisions judiciaires et Ja doctrine des publicistes les
-. plus. qualifiés, comme moyen auxiliaire de détermination
des règles de droit.

La présente disposition ne porte pas atteinte à la
faculté pour la Cour, si les Parties sont d’accord, de
statuer ex æquo et bono. »

En d’autres termes, la Cour est compétente pour interpréter
et pour appliquer les traités internationaux et pour trancher
les questions qui peuvent être résolues par l'application des
règles et principes généralement reconnus du droit interna-
tional ou du droit interne, là où lesdits principes s'appliquent
à la question dont il s’agit. Ce sont là les mêmes principes
que ceux qui, dans la sphère du droit interne, forment la
base de la juridiction des tribunaux dans l’ensemble du monde
civilisé, et sont reconnus par la jurisprudence de tous les
pays civilisés. Une instance fondée sur un contrat ou sur
un droit reconnu par les principes généraux du droit d’un
pays peut être soumise à un tribunal interne, mais la fonction
des tribunaux n’est pas de créer des droits contractuels entre
les Parties, sauf dans la mesure où un arrêt rendu transforme
en un contrat judiciaire. une revendication encore pendante.

Si les tribunaux peuvent à juste titre être appelés parfois

à fixer des règles et à instituer des règlements qui permettent
aux Parties d’exercer leurs droits juridiques et- d’en jouir,
39 OBSERVATIONS DE M. KELLOGG

l’accomplissement de cette tâche est fondé sur l'existence de
droits reconnus par la loi et déterminés par la Cour, et les
règlements que peut ordonner la Cour sont simplement des-
tinés à assurer l'exercice et la jouissance des droits et obli-
gations juridiques existants des Parties. La mission que la
thèse du Gouvernement français sur l'interprétation du compro-
mis voudrait confier à la Cour ne consiste pas à établir un
règlement destiné à assurer l'exercice de droits juridiques, car
la France ne possède pas de droit de ce genre à la création
d’un nouveau régime si les dispositions des traités de 1815 et
de 1816 demeurent en vigueur. La Cour est bien plutôt
appelée à créer de nouveaux droits et de nouvelles obligations
pour les Parties, et non à instituer un règlement destiné a
assurer aux Parties l'exercice et la jouissance de leurs droits
et obligations juridiques existants.

Il n’est guère possible d'admettre que les règles énoncées
dans l’article 38 du Statut eussent été posées s’il avait été
entendu que la Cour serait libre non seulement de ne pas
tenir compte des droits et obligations juridiques des Parties,

mais encore de se mettre à exercer un pouvoir qui ressortit
exclusivement à la compétence de l'autorité qui, dans un
État souverain, conclut un traité — exercice qui doit aboutir
à une modification des droits et obligations juridiques des
Parties.

L'agent du Gouvernement français se fonde sur le deuxième
alinéa de l’article 38 du Statut de la Cour pour soutenir que
cet alinéa permet à la Cour de se substituer aux Parties,
et, en fait, si l'on adopte l'interprétation française du compro-
mis, d’instituer entre elles un nouvel accord. L’alinéa dont
il s’agit prévoit que « la présente disposition ne porte pas
atteinte à la faculté pour la Cour, si les Parties sont d’accord,
de statuer ex æquo et bono ». Bien que la Cour ne se soit
jamais expressément prononcée sur le sens de cette disposition,
il est remarquable que, dans toutes les affaires qu’elle a
tranchées, la Cour n’ait jamais tenté d’exercer une juridiction
dépassant celle qui consiste à trancher des différends juridi-
ques.entre les nations ou à donner, sur des questions de cet
ordre, des avis consultatifs au Conseil de la Société des
Nations.
40. OBSERVATIONS DE M. KELLOGG

Le pouvoir conféré à la Cour de statuer ex @guo et bono
lui permet simplement d’appliquer les principes d’équité et de
justice dans. le sens plus large de ce dernier mot. Lorsqu'ils
ont rédigé l'article 38, les auteurs du Statut de la Cour
posaient des principes en vue du réglement des questions
qui viendraient devant la Cour. Les conventions internationales
doivent naturellement être interprétées; la coutume interna-
tionale, comme preuve d’une pratique générale acceptée
comme étant le droit, fournit un autre moyen d'établir ce
qui constitue le droit international; les principes généraux du
droit reconnus par les nations civilisées pourraient comprendre
non seulement le droit international, mais encore les règles
de droit interne qui seraient applicables au règlement de
l'instance. L'article dispose en outre que, comme - moyen
auxiliaire de détermination des règles de droit, la Cour peut
appliquer « les décisions judiciaires et la doctrine des publi-
cistes les plus qualifiés ». Enfin, il est dit que la Cour peut,
dans le règlement d’une affaire, appliquer les principes d'équité
et de justice. Aux fins de l'affaire actuellement soumise à
là Cour, il suffit peut-être de signaler que les Parties ne
sont pas d'accord pour que la Cour statue ex æquo et bono sur
les questions litigieuses. Mais, si l'intention de l'Assemblée
de la Société des Nations (qui ajouta, pratiquement sans
discussion, la disposition dont il s’agit au projet de statut
élaboré et longuemént débattu par le Comité de juristes)
avait été que cette addition au Statut permît de faire venir
devant la Cour des questions qui impliquent la conclusion
d'accords entre les nations et le règlement de différends de
nature. exclusivement politique d’après. des considérations
d'opportunité politique et économique, il est très improbable
que les termes dont on s’est servi eussent été considérés
comme suffisants ou même qu'ils eussent été employés. Cette
disposition ne figurait pas dans le Statut de la Cour élaboré
par le Comité de juristes qui fut constitué par la Société des
Nations. Elle fut ajoutée par une commission de l’Assemblée,
finalement adoptée par la Société des Nations et soumise aux
divers gouvernements. Dans le compte rendu des séancés
de cette Commission et dans le rapport de celle-ci à l’Assem-
blée de la Société, il n’est nulle part suggéré que cette dis-

x

position du Statut fût destinée à conférer juridiction à la
41 OBSERVATIONS DE M. KELLOGG |

Cour pour trancher des questions politiques et économiques
qu'elle réglerait sans avoir égard à des droits contractuels
ou à des principes de droit et d'équité. En fait, c’est le
contraire qui se produisit. La disposition fut proposée par
M. Fromageot (France), qui exprima simplement le désir
d'ajouter à l’article 38 (art. 35 du projet des juristes) une
clause permettant à la Cour de statuer d’après les principes
« du droit et de la justice », par la seule adjonction du mot
« justice » à l'alinéa 3. C’est pour exprimer cet avis que fut
adoptée la clause autorisant la Cour à statuer ex æguo et
bono. Mais M. Fromageot déclara que .cette clause n’impli-
querait aucunement que la Cour pit ne pas tenir compte
des’ règles existantes ; or, les règles existantes étaient celles.
qui sont énoncées à l’article 38, aux termes duquel la Cour
doit fonder ses décisions sur des conventions et traités inter-
nationaux et sur des principes de droit.

Qu'est-ce qu’une question politique? C’est une question qui
ressortit exclusivement à la compétence d’un État souverain.
L'établissement de tarifs, la réglementation de l'immigration,
l'imposition de taxes et, en un mot, tout exercice du pouvoir
de gouverner nécessairement inhérent à un État souverain,
impliquent des questions de cette nature. Pour statuer sur
une question politique, il n’y a pas de règle ou de principe
de droit ou de norme d'équité ou de justice, voire même de
bonne conscience, que la Cour puisse appliquer, car le pouvoir
de l'État, tant qu'il n’est pas limité par des traités, demeure
sans restriction dans ce domaine, |

Les considérations qui précèdent ne permettent pas de
penser que la disposition insérée dans l’article 36 du Statut
de la Cour — selon laquelle la juridiction de la Cour « s'étend
à toutes affaires que les Parties lui soumettront » — autorise
la Cour à assumer une compétence en matière purement
politique, ni à trancher comme un amiable compositeur ou
conciliateur des questions de cette nature sur la base de
considérations d'opportunité politique et économique.

Ii faut donc admettre que les expressions « toutes affaires »
et « tous les cas », qui figurent à l’article 36, signifient tous
les cas et toutes les affaires qui peuvent être résolus par
l’application des règles et principes énoncés à l'article 38.
Ceci pourrait, dans un cas donné, comprendre des questions
42 OBSERVATIONS DE M. KELLOGG

qui, en l'absence de dispositions d’un traité constituant un
droit conventionnel entre les Parties, seraient « des questions.
politiques » ou des questions ressortissant exclusivement à la
compétence des États eux-mêmes. Mais, certainement, ne
sont ‘pas compris les cas pour la solution desquels on ne
peut invoquer aucune régle ni aucun principe de droit, et sur
lesquels la Cour doit statuer exclusivement sur la base de ses.
propres conceptions de Vopportunité politique et économique.

Bien qu'il ne faille en rien diminuer Vimportance du règle-
ment: pacifique de tous les différends internationaux, il est
essentiel que le prestige et V’influence de la Cour, ainsi que
la confiance qu’elle doit inspirer aux nations en tant qu’organe
judiciaire impartial entièrement soustrait aux influences poli-
tiques, ne soient pas diminués ou mis en danger, ainsi que
cela se produirait inévitablement si elle assumait une com-
pétence en des matières qui ressortissent exclusivement au
domaine du pouvoir politique de l’État. Il me paraît incon-
testable que rien ne saurait être aussi fatal au prestige
et au caractère élevé d’une grande Cour de justice interna-
tionale que d’être mêlée aux questions politiques pendantes
entre les nations, questions qui peuvent surgir du fait d’une
rivalité économique ou de préjudices sociaux, de race ou
de religion. Aucun principe de droit ne saurait étre invoqué
pour le. règlement de questions de cette nature. Que ces
questions politiques aboutissent souvent a, des conflits et
que les nations, de par le Pacte de Paris, soient tenues de
régler tous leurs différends par des moyens pacifiques, cela est
indubitable. Mais il existe de nombreuses voies pour la solu-
tion de ces questions: la diplomatie, les commissions de
conciliation, et l'arbitrage général si les nations consentent à
soumettre à l'arbitrage leurs droits souverains. Ces questions
de nature politique ou économique ressortissent à la compétence
souveraine de tout Etat indépendant; elles ne devraient ni
ne peuvent être soumises à la Cour permanente de Justice
internationale. Il y a également la Société des Nations, qui
pour tous ses Membres est un organe de conciliation politique.
Point n’est besoin d'imposer à la Cour le règlement de ces
questions politiques, qui détruiraient son influence en tant
que Cour de justice.
43 OBSERVATIONS DE M. KELLOGG

Les Parties en la présente espèce sont libres de soumettre
à l'arbitrage les questions politiques que comporte l'affaire
devant des arbitres spécialement choisis à cet effet, si les
autres moyens de règlement échouent.

[a ‘question de compétence peut toujours être soulevée
à n'importe quel stade de la procédure. Il n’est même pas
nécessaire qu’elle soit soulevée par l’une des Parties au litige.
Elle peut et devrait être soulevée par la Cour de sa propre
initiative, ainsi qu’elle l’a fait dans l'affaire de la Carélie
orientale.

J'estime donc que la compétence de la Cour dans la présente
espèce se borne à établir les droits juridiques des Parties, et
que la Cour ne pourrait, même du consentement des Parties
et sur leur demande, régler les questions politiques que peut
impliquer l’exécution de l'alinéa 2 de l’article 435 du Traité

de Versailles.

(Signé) FRANK B. KELLOGG.
